11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Bennie Jones,                                * From the 35th District Court
                                               of Brown County,
                                               Trial Court No. CV1701025.

Vs. No. 11-21-00011-CV                       * April 8, 2021

Cecil Salazar,                               * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Bennie Jones’s motion to dismiss his appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Bennie Jones.